                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION



    In re Johnson & Johnson Aerosol Sunscreen           MDL Docket No. 3015
    Marketing, Sales Practices, and Products
    Liability Litigation



    INTERESTED PARTY RESPONSE OF PLAINTIFF MCLAUGHLIN IN SUPPORT OF
    TRANSFER OF RELATED ACTIONS TO THE DISTRICT OF NEW JERSEY AND IN
      THE ALTERNATIVE TO THE NORTHERN DISTRICT OF CALIFORNIA FOR
          COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS
           Plaintiff Timothy McLaughlin hereby submits this Interested Party Response in response

to the Motion of Jimenez Plaintiffs for Transfer of Actions to the District of New Jersey Pursuant

to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings (ECF No. 1). Plaintiff

agrees that the proceedings should be coordinated or consolidated before Judge Zahid N. Quraishi,

where Plaintiff McLaughlin’s case is currently pending. In the alternative, Plaintiff McLaughlin

supports transfer of the cases to the Northern District of California before Judge Jon Tigar or Judge

James Donato.

      I.      Judge Quraishi and the District of New Jersey are Well Situated to Handle this
              Case
           At the outset, Plaintiff McLaughlin notes that there are more cases located in the District

of New Jersey 1 than any other District Court. The District of New Jersey has many seasoned MDL




1
  As of the date of this filing, Plaintiff is aware of six actions currently pending in the District of
New Jersey: Jimenez v. Johnson & Johnson Consumer, Inc., 3:21-cv-13113 (D.N.J.), McLaughlin
v. Johnson & Johnson Consumer Inc., No. 3:21-cv-13710 (D.N.J.), Briglio v. Johnson & Johnson
Consumer, Inc., 3:21-cv-13972 (D.N.J), Fernandez v. Johnson & Johnson Consumer Inc., No.
3:21-cv-14492 (D.N.J), Bodine v. Johnson & Johnson Consumer Inc., No. 3:21-cv-14343 (D.N.J.),
and Baker v. Johnson & Johnson Consumer Inc., No. 3:21-cv-14421 (D.N.J).

                                                    1
judges. While there are eight MDL cases pending in the District, most are mature litigations.2

Judge Quraishi has five sunscreen cases pending before him, including Plaintiff McLaughlin’s

case, which was the first case assigned to Judge Quraishi in the District of New Jersey. See Case

No. 3:21-cv-13710-ZNQ-TJB (D.N.J.). Judge Quraishi has not yet been assigned a MDL and he

is more than qualified to oversee this litigation given has vast array of former experience including

particularly his work as a former litigation attorney and prosecutor. His experience as a magistrate

judge prior to becoming a District Court Judge makes him well suited to efficiently handle the

complex issues that will arise in this litigation. Moreover, he will have the benefit the experienced

group of MDL judges and the examples of other efficiently managed MDLs in the District of New

Jersey, similar to the issue that will arise in the coordination of this litigation.

    II.      In the alternative, Plaintiff Requests the Cases be Centralized or Consolidated in
             the Northern District of California
          While Plaintiff McLaughlin’s case is currently pending before Judge Quraishi, to the extent

the Panel determines that the District of New Jersey is not the appropriate venue for consolidation,

Plaintiff McLaughlin agrees with the reasoning set forth by the Plaintiff Serota and Plaintiff

Brennan and adopt and incorporate their arguments herein endorsing the Northern District of

California as a logical and practical location for all parties.3 See ECF No. 14.

          The judges within the Northern District of California possess the experience and resources

to manage the claims and issues likely to be raised by this case. Indeed, the Panel has previously

selected transferee courts based upon the fact that the transferee court was “a major metropolitan

court that (i) is not currently overtaxed with other multidistrict dockets, and (ii) possesses the



2
 https://www.njd.uscourts.gov/mdl-cases.
3
  Plaintiff also agrees with the Serota and Brennan plaintiffs that the scope of the MDL should
capture all Johnson & Johnson sunscreen products, not just aerosol products.

                                                    2
necessary resources to be able to devote the substantial time and effort to pretrial matters that this

complex docket is likely to require.” In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 173 F.

Supp. 2d 1377, 1379-80 (J.P.M.L. 2001).

       The Northern District of California is a convenient venue for the potentially significant

discovery related Neutrogena’s activities. See, In re Dep’t of Veterans Affairs (VA) Data Theft

Litig., 461 F. Supp. 2d 1367, 1369 (J.P.M.L. 2006) (selecting the District of Columbia as the

transferee district because, inter alia, “the theft [of data] occurred in the Washington, D.C.,

metropolitan area”).4

       With respect to the potential judges in the Northern District of California to oversee this

sales and marketing class action MDL, Plaintiff submits that Judge Tigar, who initially5 had one

case assigned to him, is best situated to handle this case.

       First, Judge Tigar has no MDL cases currently before him.6 Additionally, Judge Tigar has

the experience the steer the consolidated class action cases regarding the sales and marketing of

the Neutrogena sunscreen products on a prudent course, having overseen a great many multi-state

class action cases involving claims of unfair and deceptive trade practices and breach of warranty.

See, e.g., Edenborough v. ADT, LLC, No. 16-CV-02233-JST, 2018 WL 1036998, at *1 (N.D. Cal.

Feb. 5, 2018), In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Pracs., & Prod. Liab. Litig., 295


4
  Johnson & Johnson has developed, manufactured, and marketed their Neutrogena family of
products from California See
https://www.ropella.com/case_studies/Ropella_Cosmeceuticals_RandD_Asso_Dir_Process_Dev
_Neutrogena_Case_Study.pdf (advertising for an Associate Director to “lead a group...responsible
for process development, scale up and tech transfer of topical OTC drug products and cosmetics
marketing by the Neutrogena Corporation, a member of the Johnson and Johnson Family of
Companies located in….California”).
5
  Due to administrative activity by the clerk’s office, this case was consolidated with the other
pending cases in the Northern District and re-assigned to Judge Donato.
6
  https://cand.uscourts.gov/judges/tigar-jon-s-jst/.

                                                  3
F. Supp. 3d 927 (N.D. Cal. 2018), Tabak v. Apple, Inc., No. 19-CV-02455-JST, 2020 WL 9066153,

at *1 (N.D. Cal. Jan. 30, 2020). Plaintiff would also agree that Judge Donato is also well qualified

to oversee the coordinated cases. 7

      III.      CONCLUSION
             For all of the above reasons, Plaintiff respectfully requests that the Panel coordinate or

consolidate all Johnson & Johnson sunscreen cases in the District of New Jersey before Judge

Quraishi or in the alternative in the Northern District of California before Judge Tigar or Judge

Donato.

    Dated: August 19, 2021                                      Respectfully Submitted,


    /s/ Marlene J. Goldenberg                                   /s/ Conlee S. Whiteley
    Marlene J. Goldenberg                                       Conlee S. Whiteley
    Noah C. Lauricella                                          David J. Stanoch
    Goldenberg Law, PLLC                                        Layne C. Hilton
    800 LaSalle Avenue, Ste. 2150                               KANNER & WHITELEY, LLC
    Minneapolis, MN 55402                                       701 Camp Street
    (612) 436-5028                                              New Orleans, LA 70130
    mjgoldenberg@goldenberglaw.com                               (504)-524-5777
    nlauricella@goldenberglaw.com                               c.whiteley@kanner-law.com
                                                                d.stanoch@kanner-law.com
                                                                l.hilton@kanner-law.com




7
 Plaintiff is cognizant of the fact that Judge Donato is overseeing both the Google Play MDL as
well as the Robinhood MDL. Because of this MDL caseload, Plaintiff consequently believes
Judge Tigar may ultimately have more time to devote to the complex issues in this case.

                                                     4
